Fourth Court of Appeals
                                           San Antonio, Texas

                                                   JUDGMENT
                                                 No. 04-16-00593-CV

                                       Alvin M. BURNS and I.M. Burns,
                                                 Appellants

                                                         v.

    DIMMIT COUNTY, TEXAS, Hakim Dermish, Roberto L. Ramirez, Edward Dryden, Eusebio
      Cantu Torres, Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan
                          Morales Balderas, and Lucia Balderas Lopez,
                                             Appellees

                      From the 293rd Judicial District Court, Dimmit County, Texas
                                  Trial Court No. 12-07-11738-DCV
                               Honorable David Peeples, Judge Presiding 1

          BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

           In accordance with this court’s opinion of this date:

      •    That portion of the judgment declaring that an easement appurtenant to the Rectangle exists
           which permits its fee simple owner the right to use Townsite streets and alleys to install,
           access, maintain and repair water lines/pipelines beneath such streets and alleys is
           REVERSED. Judgment is RENDERED declaring that no such easement appurtenant
           exists.

      •    That portion of the judgment declaring that Merle retains the right to use the existing
           pipelines, as reflected in the Pipeline Easement Transfer, for his own personal and
           agricultural use purposes is REVERSED. The judgment is MODIFIED to omit the
           language, “with the sole exception that Merle alone retains the right to use such then-
           existing water lines/pipelines for his own personal and agricultural use purposes, which
           use does not extend to supplying or delivering water to third parties for oil field fracking
           or oil well operations.” The remainder of the declaration—“that Merle and Alvin do not
           own, hold or possess any right, license, or privilege to use or enjoy any of the then-existing



1
    Judge David Peeples sitting by assignment.
                                                                             04-16-00593-CV


    water lines/pipelines identified in the Pipeline Easement Transfers for any purpose
    whatsoever including supplying or delivering water for public use”— is AFFIRMED.

•   That portion of the judgment finding that Merle conveyed to CWSC ownership of the
    existing physical water lines or pipelines is REVERSED. The statement that “Merle
    assigned to CWSC his ownership in, and right to use and possess, the pipeline easements
    and water lines/pipelines along and adjacent to specific Townsite streets and alleys as
    reflected by the Pipeline Easement Transfer” is MODIFIED to omit the phrase “ownership
    in.”

•   That portion of the judgment awarding damages to Ramirez, Dryden, and Dermish for
    tortious interference with prospective contract is REVERSED. Judgment is RENDERED
    that Ramirez, Dryden, and Dermish take nothing on that claim.

•   That portion of the judgment awarding attorney’s fees to Dermish is REVERSED.
    Judgment is RENDERED that Dermish take nothing on that claim.

•   The judgment is otherwise AFFIRMED.

    SIGNED May 15, 2019.


                                           _____________________________
                                           Rebeca C. Martinez, Justice




                                          -2-